Siebecxee., J.
(dissenting). The trial court’s construction-of sec. 51.44, Stats. 1915, and the construction put upon it by tbe Wisconsin tax commission differ very materially, and tbe operative effect of tbe statute under these two constructions produces widely different results in the amounts *371apportioned to the taxing districts into which the property and business of the utility extend. This difference in the 'result is shown in the assessment of the plaintiff’s utility for the year here in question in the city of Hudson. Under the tax commission’s construction of the law, $43,132 of the assessed valuation of plaintiff’s plant was apportioned to the city of Hudson, and under the circuit court’s construction of the law only $26,722.50 of such valuation is apportioned to the city of Hudson, resulting in a difference in plaintiff’s tax in the city of Hudson for the year 1913 of $533.30. ■ The tax commission has construed the law as it did in this instance since its enactment and applied it as so construed for four years. Consequently if this assessment is erroneous then three other assessments are erroneous. The commission’s' brief informs us that their method of apportionment has been carried out for four years in all assessments throughout the state, amounting to at least 2,000 district assessments. It seems to me this practical construction of the law must be followed by the courts, if it is permissible, and thus avoid the perplexing and disastrous consequences of overturning the 2,000 or more tax levies and the tax payments in the different taxing districts involved throughout the state. If a statute in its administration has received a permissible and reasonable interpretation, then the courts adopt and follow that interpretation though it may not be in harmony with the meaning which the court finds the legislature had in mind. I am of the opinion that there is no good ground for holding that the tax commission gave this statute an interpretation out of harmony with or contrary to the natural and ordinary meaning of its terms. Sec. 51.43, Stats. 1915, declares that the property of water, light, heat, and power plants conducted as public utilities shall be deemed personal property for the purposes of taxation and shall be assessed as a single item. Sec. 51.44 provides for the assessment of such property, when located in two or more assessment districts, by the assessors of *372tbe districts at a joint meeting, and that tbe assessors shall “extend on tbe assessment rolls of their respective districts-tbe proportion of tbe assessed valuation thereof properly belonging to each. Such proportion shall be determined by tbe ratio which the property located and the business transacted in each district bears to the total property and business of such person, company or corporation.” The words of the statute, to my mind, signify that the proportion shall be the ratio which the property located in each district and the business transacted in each district bears to the total property and the total business. What is this ratio? The business referred to obviously means the gross earnings, and so the commission and the circuit court interpreted the word. How then is “the proportion of the assessed valuation thereof properly belonging to each” district to be calculated ? If the apportionment be made upon the ratio which the total of the property and the gross earnings of each district bear to the total of the property and the gross earnings of the entire plant, then the districts where there are no earnings whatever and the districts where the earnings are produced are given an equal proportionate share of the assessed value thereof. The object of providing a change in the method of assessment, as stated by the commission to the legislature, was to provide a method of apportionment of the assessed value of the entire plant whereby the assessment district which produced the earnings should receive such a distributive share of the whole tax as the assessed property and the assessed gross receipts of each district jointly produced. This statute was intended to increase the tax receipts from these plants in the assessment districts which produced the earnings of the business, and this for the reason the commission urged upon the legislature, that the revenue-producing districts established the actual value of the property of the entire physical plant and hence the benefit of the tax due to earnings ought in equity to be received by the districts that paid them. The tax com*373mission administered tbe law so as to accomplish tbis result so far as practicable, and tbe administration of tbe law as bere interpreted frustrates tbis purpose and object of tbe legislature, in that it transfers tbe benefit of tbe .tax receipts from tbe district where tbe business is done to tbe district where there is no business. It seems logical, reasonable, and just in tbe light of tbe history of tbe legislation on tbe subject that tbe factor of gross earnings should be treated as of equal importance with tbe factor of tbe physical property in determining a just distribution of the taxes realized from tbe enterprises, and that tbe tax commission’s method of apportioning tbe tax was calculated on a ratio 'which complied with tbe terms of tbe statute and which accomplished the result intended by tbe legislature. But it is urged that tbe commission’s interpretation of tbe statute does violence to tbe language used and is therefore not a permissible interpretation of the statute. Tbe phrasing of tbe statute is, “Such proportion shall be determined by tbe ratio which tbe property located and tbe business transacted in each district bears to tbe total property and business of such person, company or corporation.v Tbe claim is that tbe terms in their grammatical construction and their ordinary significance express but tbe idea, namely, that tbe proportion must be tbe ratio which tbe property and the business in each district, when added together, bear to tbe total sum of tbe property and business of the whole plant. These terms of tbe statute, I think, do not in their ordinary use and meaning convey only such a restricted and narrow' meaning and should not be limited in their meaning to tbis precise mathematical formula adopted by tbe court. They logically and reasonably permit of tbe interpretation that tbe proportion shall be determined by tbe ratio which tbe property and tbe gross earnings in each district, taken separately, respectively bear to tbe property and gross earnings of tbe whole plant, and that tbe result thus obtained fixes tbe percentage for apportioning tbe total tax ac*374cording to the taxable valuation of property and business in each district. This gives equal significance to the physical property and the gross earnings in determining the assessed value of the plant in the several districts into which it extends. Since this is, in my opinion, a proper and reasonable interpretation of the language of the statute, it seems to me that the court, in the light of the history of this legislation .showing the intent of the legislature in enacting the law and the practical construction given it by the tax commission in harmony therewith, should follow the practical administration given it by the tax commission, which would prevent the ■disastrous results of invalidating the assessments in a large number of taxing districts in the state. I consider that the plaintiff’s taxes were apportioned by the commission according to law and that plaintiff’s complaint in this action should be dismissed.
WiNSLow, C. J., and Maesiiall, J. We concur in the foregoing dissenting opinion of Mr. Justice SiebeoKee.